DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “through hole vertically penetrating through … an attachment plate fixed internally to the base” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
15” has been used to designate both “an attachment plate fixed internally to the base” and “an attachment plate fixed to an upper part of the rotary barrel”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 5 objected to because of the following informalities: Claim 5 seems to be a repeat of the new limitation added to claim 1 at line 9.  Claim 5, thus, is redundant.  Appropriate correction is required.
Regarding claim 1, because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations, the preamble of the claims is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akaha (WO 2010/073568, attached with Office Action dated May 21, 2021).
Akaha discloses and shows a linear object handling structure of a robot, comprising 
a base (13) to be fixed to an installed surface (at 12), and a rotary barrel (21) supported to be rotatable around a vertical rotary axis with respect to the base, and a through hole (13a) and a hollow portion (50) in a region including the rotary axis, the through hole vertically penetrating through a top board of the base and an attachment plate fixed internally to the base, and the hollow portion having a cylindrical inner surface (59h) extending inside the rotary barrel from the through hole along the rotary axis, wherein 
a mechanism unit cable (CB) of the robot passes from an inside of the base to an upper part of the rotary barrel through the through hole and the hollow portion, and is fixed in the inside of the base while being twisted in one direction inside the hollow portion and at the upper part of the rotary barrel while the mechanism unit cable is bent inside the hollow portion and raised upward.
Regarding claim 2, Akaha shows the mechanism unit cable (31) substantially horizontally fixed inside the base.
Regarding claim 3, Akaha shows the mechanism unit cable (31) fixed to a position along a lower surface of the top board inside the base.
Regarding claim 5, Akaha shows the mechanism unit cable (31) as fixed while being twisted in one direction inside the hollow portion.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658